United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                  ___________

                                  No. 98-3547
                                  ___________

Vanessa Thornhill,                  *
                                    *
             Appellant,             *
                                    * Appeal from the United States
      v.                            * District Court for the
                                    * Western District of Missouri
Kenneth S. Apfel, Commissioner      *
of Social Security,                 *     [UNPUBLISHED]
                                    *
             Appellee.              *
                               ___________

                            Submitted: March 12, 1999

                                 Filed: March 24, 1999
                                  ___________

Before McMILLIAN and MORRIS SHEPPARD ARNOLD, Circuit Judges, and
      NANGLE,1 District Judge.
                               ___________

PER CURIAM.

       Vanessa Thornhill appeals from a final order entered in the United States
District Court2 for the Western District of Missouri affirming the decision of the


      1
       The Honorable John F. Nangle, United States District Judge for the Eastern
District of Missouri, sitting by designation.
      2
       The Honorable Dean Whipple, United States District Judge for the Western
District of Missouri.
Commissioner of Social Security denying her social security disability benefits.
Thornhill v. Apfel, No. 97-4021 (W.D. Mo. 1998) (hereinafter “slip op.”).
Jurisdiction in the district court was based on 42 U.S.C. § 405(g). Jurisdiction in this
court is based on 28 U.S.C. § 1291. For reasons stated below, we affirm the order of
the district court.

       Thornhill applied for social security disability benefits on October 27, 1992,
alleging that, as of that date, she was disabled within the meaning of the Social
Security Act due to a combination of carpal tunnel syndrome, psychological
impairments, and disabling pain, among other things. Following a hearing, the
Administrative Law Judge (ALJ) entered an order dated August 23, 1996, concluding
that she was not disabled within the meaning of the Social Security Act because there
were jobs existing in significant numbers in the national economy which Thornhill
could perform. She requested review by the Social Security Administration Appeals
Council. By letter dated December 4, 1996, the Appeals Council denied her request
for review. The decision of the ALJ therefore became the final decision of the
Commissioner, and Thornhill appealed the decision to the district court. Thornhill
moved for summary judgment and, upon review, the district court held that “the ALJ
properly determined based on the record as a whole that Plaintiff could perform other
work in the national economy and was therefore not disabled.” Slip op. at 14.
Thereafter, Thornhill appealed.

       For reversal, Thornhill argues that the district court erred in holding that
substantial evidence on the record as a whole supports the ALJ’s decision. More
specifically, she maintains that substantial evidence does not exist in the record to
support the ALJ’s findings with respect to the credibility of her subjective complaints
of pain, the full extent of her psychological and other impairments, or the combined
effect of her impairments. She also contends that the ALJ improperly considered the
vocational expert’s testimony, misinterpreted the applicable law, and did not fully and
fairly develop the record in this case. We have carefully reviewed the parties’

                                          -2-
arguments on appeal and the record in this case, including the district court’s order
and the ALJ’s order. Upon review, we agree with the district court that the ALJ did
not err in evaluating the vocational expert’s testimony or in interpreting applicable
law, that the record was adequately developed, and that there is substantial evidence
on the record as a whole to support the ALJ’s decision. The order of the district court
is affirmed. See 8th Cir. R. 47B.

      A true copy.

             Attest:

                CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                         -3-